Appellants have filed an able and well-considered motion for rehearing in which they seriously contend that we erred in the original disposition of this case in holding that the jury was authorized to conclude that the appellants, by their acts, conduct and declarations, not only provoked the difficulty but had actually made an assault upon H. D. Short and thereby forfeited their right of self-defense. They seem to take the position that we failed to take note of the distinction between provoking a situation where one has to defend himself (which does not deprive him of his right of self-defense) and provoking a difficulty with the express intention of killing or injuring the opposite party under such circumstances as make it appear that he *Page 645 
was acting in self-defense. We were not, and are not now, unmindful of the legal principles announced by them in their motion. However, the application thereof depends entirely upon the facts of each particular case. The testimony adduced upon the trial is set forth in the original opinion and is sufficient upon which the jury could reasonably base the conclusion that both of the appellants were acting together with a common intent and previously formed design to injure H. D. Short and that Richard Graf actually tripped or threw Mr. Short to the ground, then struck him in the face and churned his head against the pavement. Since the facts are sufficient to sustain the jury's conclusion that the appellants not only provoked the difficulty but actually commenced the assault with the intent to injure H. D. Short, they forfeited their perfect right of self-defense under the circumstances stated.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.